DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed February 24, 2020 have been entered.  Claim 1 has been amended. Claims 1 and 3 are currently pending in the application.

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Alletto (U.S. Publication No. 2015/0208814) is cited as being of interest for disclosing a bed system 20, comprising:  a ventilated bed 26 having:  a thickness; and a breathable material (where the bed has holes 62 within the material to allow for air to ventilate, or breath, through the mattress layer) configured to enable airflow therethrough (Figure 3, which shows air flowing through the holes 62 on the top of the mattress layer 26, through the second set of holes 60); a support structure 22, having: a plurality of hollow elongated arms 34 integral with each other (paragraph 0030, where the components of the of the system of Alletto may be formed integrally, such that the arms 34 are integral with each other through the common joint 24), each of the plurality of hollow arms 34 having openings 38 in gaseous communication with an airflow channel disposed within the plurality of hollow elongated arms (Figure 3, which shows air flowing through the openings 38 into the interior of the hollow arms, where the interior of the hollow arms defines the airflow channel), the 
Regarding claim 3, Alletto is cited as being of interest for disclosing a method, comprising:  providing the bed system of claim 1 (see discussion of claim 1, above); and channeling air through the plurality of hollow elongated arms 34 via the plurality of fans 32 (Figure 3, which shows the airflow through the components of the bed system, paragraph 0033).
Alletto does not disclose the plurality of arms extending radially from the common joint and configured to removably secure to the ventilation bed of claim 1.
Lin (U.S. Patent No. 7,945,979) is cited as being of interest for disclosing a plurality of arms 22 extending radially from a common joint 21 (Figure 1).  However, the ventilation system of Lin is placed at the intersection of four cells within a mattress system, and does not comprise a support structure or a part of a support structure to secure a mattress, and therefore teaches away from the support structure comprising a plurality of arms extending radially from a common joint and configured to removably secure to the ventilation bed, as recited in claim 1. Additionally, there is no disclosure, teaching, or suggestion in the prior art of record that would result, alone or in combination, in the device of the claims of the instant application.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Marquette et al. (U.S. Publication No. 2009/0064411).  This prior art reference discloses a ventilated bed system, where air flows through hollows arms that form the support structure.
Tolen (U.S. Patent No. 2,400,790).  This prior art reference discloses a temperature controlled crib system, where radially extending arms are located within a mattress.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673        

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673